Order entered July 14, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00796-CV

                                ALLIANCE/AFT, Appellant

                                              V.

            DALLAS INDEPENDENT SCHOOL DISTRICT, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-06281

                                          ORDER
       We DENY appellant’s June 23, 2014 motion for emergency temporary relief.

       Appellant’s brief is due on August 6, 2014. See TEX. R. APP. P. 38.6(a). Appellees’ brief

is due August 26, 2014. See TEX. R. APP. P. 38.6(b). We caution the parties that no extensions

of time will be granted.

                                                     /s/   ADA BROWN
                                                           JUSTICE